       Case 1:20-cv-08407-GBD-SDA Document 9 Filed 11/17/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                11/17/2020
 MICHAEL J. LEE,

                                  Plaintiff,

                      -against-
                                                                20-CV-8407 (GBD) (SDA)
 CYNTHIA BRANN, New York City Department
                                                                 ORDER OF SERVICE
 of Corrections Commissioner; PATSY YANG,
 Health Director Commissioner; MARGARET
 EGAN, Board of Correction Executive Director,

                                  Defendants.

STEWART D. AARON, United States Magistrate Judge:

       Plaintiff, currently incarcerated at the Vernon C. Bain Center, brings this pro se action

under 42 U.S.C. § 1983, alleging that jail officials are failing to protect him from contracting

COVID-19. 1 By order dated October 27, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis. 2

                                      ORDER OF SERVICE

A.     Defendants Yang and Egan

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of



       1
         Plaintiff filed this complaint with 49 other detainees. On November 9, 2020, the Court
severed the matter into separate cases. Lee will be the only plaintiff in this matter.
       2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
       Case 1:20-cv-08407-GBD-SDA Document 9 Filed 11/17/20 Page 2 of 4




Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Yang and Egan through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Defendant Brann

        The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Commissioner Cynthia

Brann waive service of summons.




                                                  2
         Case 1:20-cv-08407-GBD-SDA Document 9 Filed 11/17/20 Page 3 of 4




                                          CONCLUSION

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant Brann waive service of summons.

         The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Yang and Egan and deliver all documents necessary to effect service to the U.S.

Marshals Service.

         The Clerk of Court is also directed to mail a copy of this order to Plaintiff along with an

information package.

SO ORDERED.

Dated:
           New York, New York
          November 17, 2020                                  STEWART D. AARON
                                                          United States Magistrate Judge




                                                   3
Case 1:20-cv-08407-GBD-SDA Document 9 Filed 11/17/20 Page 4 of 4




             DEFENDANTS AND SERVICE ADDRESSES


     Patricia Yang
     Senior Vice President for Correctional Health Services
     for NYC Health + Hospitals
     55 Water Street
     18th Floor
     New York, New York 10041

     Margaret Egan
     Executive Director of the Board of Correction
     1 Centre Street
     Room 2213
     New York, New York 10007
